United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-30359
                        Conference Calendar



ZEBEDEE HUTCHINSON,

                                    Plaintiff-Appellant,

versus

REBA PRUDHOMME,

                                    Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 02-CV-2323
                        --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Zebedee Hutchinson (“Hutchinson”), Louisiana state prisoner

#98608, appeals the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint as frivolous and for failure to state a claim.

See 28 U.S.C. § 1915(e)(2).   Hutchinson argues that prison

personnel mishandled and embezzled funds deposited in his inmate

account.   We review a dismissal for failure to state a claim de




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30359
                                 -2-

novo.    See Harper v. Showers, 174 F.3d 716, 718 & n.3 (5th Cir.

1999).

     Hutchinson has failed to establish a due process claim

because a post-deprivation tort cause of action in state law is

sufficient to satisfy the requirements of due process.      See

Hudson v. Palmer, 468 U.S. 517, 533 (1984); Caine v. Hardy, 943

F.2d 1406, 1413 (5th Cir. 1991)(en banc).      Louisiana provides an

adequate post-deprivation remedy for property loss claims.        See

Marshall v. Norwood, 741 F.2d 761, 763-64 (5th Cir. 1984); LA.

CIV. CODE ANN. art. 2315 (West 2002).

     Hutchinson’s appeal is without arguable merit and is

dismissed as frivolous.    See 5TH CIR. R. 42.2; Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).      The dismissal of the

appeal as frivolous and the district court’s dismissal of

Hutchinson’s 42 U.S.C. § 1983 complaint as frivolous and for

failure to state a claim each count as a “strike” under the

three-strikes provision of 28 U.S.C. § 1915(g).      See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).      Hutchinson is

CAUTIONED that if he accumulates three “strikes” under 28 U.S.C.

§ 1915(g), he will not be able to proceed in forma pauperis in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.